DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowottnick (US 8,907,760 B2) in view of Imai Yashuharu et al. (JP 2004153649 A).
In claim 1, Nowottnick discloses in Figs. 1-5, a multiband 3D universal antenna system (abstract; a three-dimensional low-frequency (3D-LF) antenna and a high frequency (HF) antenna) comprising: 
a magnetic core (col. 4, line 36; the core can be air or a magnetic material such as ferrite, for example) surrounded by a multiaxial coil wound (col. 4, line 34; number of windings in the coil) around each of three orthogonal axis X, Y, Z, (X, Y,  and Z orientations) said multiaxial coil (102, 104, 106/108 in Fig. 1 or 202, 204, 206/208 in Fig. 2) including at least two different coils (106 and 108) wound around at least one of said three orthogonal axis (Z-orientation), wherein each coil of each axis having a specific cross section and a given number of turns (col. 4, lines 33-36; a coil antenna has an inductance value that corresponds to the number of windings in the coil, the type of core, the type of conductor used for the windings and other factors) and each coil being provided with two external connectors (endpoints/terminals), a support providing backing and/or isolation of said coils (col. 8, lines 1-2; an isolation circuit to electrically isolate the transceiver circuits from the coil antenna); and 
a connection box (antenna package 500) connected to said external connectors (endpoints/terminals) of the coils configured to provide a reconfigurable interconnection between said external connectors, whereby different external interconnections of the external connectors are established through the use of the connection box (antenna package 500 or 600 or 700), and several different antenna coil circuits are obtained; 
to operate within at least three different working frequencies (multiple frequencies; 3KHz, 300KHz; 3MHz; 30MHz);
with the exception of explicitly disclosing
wherein said established different external interconnections are provided according to a specific: 
- given inductance range; 
- quality factor, Q, range; and 
- sensitivity range.
However, Imai Yashuharu teaches in paragraph [0026] by providing the core end portion 32, the L value (inductance value) of the coil increases and the Q value of the coil also increases, so that the sensitivity of the coil antenna increases. That is, by 
In the same principle, the teachings in Imai Yashuharu can also be applied with the teachings of Nowottnick to improve sensitivity for an antenna while preventing the coil from being increased in size.
  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a magnetic antenna with good sensitivity while preventing the coil from being increased in size.
In claim 10, Nowottnick in view of Imai Yashuharu discloses the multiband antenna system according to claim 1, wherein Nowottnick further discloses the multiband antenna is included within the connection box (antenna package 500).
In claim 11, Nowottnick in view of Imai Yashuharu discloses the multiband antenna system according to claim 1, wherein Nowottnick further discloses said connection box (antenna package 500) is an integrated circuit, IC.
5.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowottnick in view of Imai Yashuharu et al. as applied to claim 1 above, and further in view of Miki et al. (US 8,896,490 B2).
In claim 4, Nowottnick in view of Imai Yashuharu discloses the multiband antenna system according to claim 1; with the exception of disclosing wherein said at least three different working frequencies are within a RFID band.
However, Miki discloses wherein said at least three different working frequencies are within a RFID band (col. 13, lines 15-22; the three-axis antenna of the present invention is suitable mainly as a receiving antenna operable at 300 kHz or less. The three-axis antenna of the present invention having such features can be used for electronic authentication keys for opening and closing keys of automobiles and houses, radiowave watches capable of adjusting time by receiving magnetic field components in electromagnetic waves containing time information, RFID tag systems transmitting and receiving information by modulation signals carried by electromagnetic waves, etc.).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a three-axis antenna that can be used for electronic authentication keys for opening and closing keys of automobiles and houses, radiowave watches capable of adjusting time by receiving magnetic field components in electromagnetic waves containing time information, RFID tag systems transmitting and receiving information by modulation signals carried by electromagnetic waves.
Allowable Subject Matter
6.	Claims 2-3 and 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

        Related Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Navarro Pérez et al. (US 10707565 B2) an antenna comprises a magnetic core (2), three windings (31, 32, 33) wound around the magnetic core (2) and an electrically insulated base (1) on which the magnetic core (2) wound with these windings 
Yagi et al. (US 9647340 B2) teaches a three-axis antenna containing: a bobbin for housing a core, made of a resin having an top flange and a bottom flange both of which include four flange pieces at both ends of the winding column in the thickness direction of the core; a first coil and a second coil wound in the spaces between the flange pieces to cross each other at the upper and lower surfaces of the core; and a third coil wound at the side surface of the core and between the top flange and the bottom flange.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844